02/08/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               January 13, 2021 Session

 STATE OF TENNESSEE v. RICKEY LA RON HOUSTON-CHURCH (IN
             RE 911 BAIL BONDING, LLC, SURETY)

               Appeal from the Circuit Court for Montgomery County
              No. CC-2017-CR-761       William R. Goodman, III, Judge
                     ___________________________________

                           No. M2019-01412-CCA-R3-CO
                       ___________________________________

On July 16, 2019, the trial court entered a final judgment in the amount of $50,000 against
Appellant, 911 Bail Bonding, LLC, and Defendant, Rickey La Ron Houston-Church.
Appellant filed a timely notice of appeal from the final judgment. Appellant then filed two
motions in the trial court to exonerate bond. Following a hearing on the motions, the trial
court “set aside” the $50,000 forfeiture in the final judgment and “reduced” the forfeiture
to $15,000. On appeal, Appellant claims that the trial court abused its discretion “by not
analyzing fault” when it only reduced the forfeiture to $15,000. We determine that the trial
court lost subject matter jurisdiction to amend or modify its final judgment when Appellant
filed a notice of appeal seeking relief from that judgment. Because Appellant failed to set
forth any argument whatsoever regarding the final judgment, we affirm the July 16, 2019
final judgment.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and TIMOTHY L. EASTER, JJ., joined.

Mark Olson, Clarksville, Tennessee, for the appellant, 911 Bail Bonding, LLC.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; John W. Carney, Jr., District Attorney General; and Helen Young,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                          OPINION

                                     Procedural History
        Appellant posted a $50,000 appearance bond so that Defendant could obtain release
from custody pending trial. After Defendant failed to appear, the trial court issued a capias
on August 16, 2018, for the arrest of Defendant. The court also issued a conditional
forfeiture and a writ of scire facias “to notify [D]efendant and [Appellant] to show cause
why the judgment shall not be made final.” No answer was filed to the conditional
forfeiture, and notice was given that a final judgment would be entered. On July 16, 2019,
the trial court entered a final judgment in the amount of $50,000 against Defendant and
Appellant. On August 7, 2019, Appellant filed a notice of appeal from the final judgment.

        On August 16, 2019, Appellant filed a “Motion to Exonerate Bond,” pursuant to
Tennessee Code Annotated section 40-11-203(a), claiming that Appellant had been
informed that Defendant “became very ill and was unable to care for himself, suffering
from Multiple Sclerosis, and moved to be with his family in Sacramento, California.” The
motion claimed that Defendant, at the expense of Appellant, was remanded to the sheriff’s
department in Sacramento on August 15, 2019. On August 19, 2019, the trial court
suspended “Luther E. Anderson d/b/a 911 Bail Bonding LLC” from writing any further
bonds. On August 21, 2019, the court ordered Defendant to be transported to Montgomery
County by agents of Appellant. On August 26, 2019, Appellant filed a “Second Motion to
Exonerate Bond,” claiming that Defendant had been remanded to the Montgomery County
Sheriff’s Department at the expense of Appellant. Following a hearing on August 30, 2019,
the trial court reduced the forfeiture from $50,000 to $15,000.


                                           Analysis

       On appeal, Appellant claims that “the trial court abused its discretion by virtue of
not analyzing fault in accordance with Tennessee Code Annotated section 40-11-203(a) in
considering [Appellant’s] Second Motion for Exoneration.” This claim seeks appellate
review of an order entered after Appellant filed the notice of appeal from a final judgment.
The State claims that the issue is not properly before this court because Appellant “did not
appeal from the judgment from which it seeks relief” and that the trial court lost subject
matter jurisdiction once the notice of appeal was filed. We agree with the State.


       The notice of appeal “shall designate the judgment from which relief is sought[.]”
Tenn. R. App. P. 3(f). In the notice of appeal filed in this case, Appellant designated that
it was appealing from the July 16, 2019 final judgment. Upon the filing of the notice of
appeal, the jurisdiction of the appellate court attaches, and the trial court loses jurisdiction.
                                              -2-
State v. Pendergrass, 937 S.W.2d 834, 837 (Tenn. 1996); Born Again Church & Christian
Outreach Ministries, Inc. v. Myler Church Bldg. Sys. of the Midsouth, Inc., 266 S.W.3d
421, 425 (Tenn. Ct. App. 2007). “Once the trial court loses jurisdiction, it generally has
no power to amend its judgment.” Pendergrass, 937 S.W.2d at 837. “It is well-settled that
a judgment beyond the jurisdiction of a court is void.” State v. Boyd, 51 S.W.3d 206, 210
(Tenn. Crim. App. 2000) (citing Pendergrass, 937 S.W.2d at 837).
        Appellant argues that the trial court has the power to exonerate a bail bondsman
“[a]fter the liability of the bail bondsman or surety has become fixed by forfeiture, and
before payment” pursuant to Tennessee Code Annotated section 40-11-203(a), or even
after “the judgment has been paid” pursuant to Tennessee Code Annotated section 40-11-
204(a). We agree that, before the notice of appeal was filed, the trial court had subject
matter jurisdiction to exonerate Appellant. See e.g., State v. Le Quire, 672 S.W.2d 221,
222 (Tenn. Crim. App. 1984); In re Gary’s Bonding Co., No. M2011-00430-CCA-R3-CD,
2011 WL 4529645, at *1-2 (Tenn. Crim. App. Sept. 30, 2011); State v. Abdirizak Omar
Yussuf, No. M2008-01161-CCA-R3-CD, 2009 WL 3672823, at *2-3 (Tenn. Crim. App.
Nov. 5, 2009), perm. app. denied (Tenn. April 23, 2010). However, though obviously “not
the intended result, the filing of the notice of appeal caused the trial court to lose subject
matter jurisdiction” over the motions to exonerate. Born Again Church & Christian
Outreach Ministries, Inc., 266 S.W.3d at 425.

        On appeal, Appellant did not address the merits of the July 16, 2019 final judgment
or the ramifications of filing a notice of appeal from that judgment. Appellant did not file
a reply brief in response to the State’s assertion that the trial court lost jurisdiction once the
notice of appeal was filed.


                                          Conclusion
       When Appellant filed the notice of appeal on August 7, 2019, the trial court lost
subject matter jurisdiction to amend or modify its July 16, 2019 final judgment. We affirm
the July 16, 2019 final judgment in the amount of $50,000.



                                                    _________________________________
                                                    ROBERT L. HOLLOWAY, JR., JUDGE




                                              -3-